 1
                                                         JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   MAX RAY BUTLER,                    Case No. EDCV 18-2267 MWF (PVC)

12                     Petitioner,

13        v.                                       JUDGMENT

14   CYNTHIA SWAIN, Warden,

15                     Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED:    April 6, 2020

24                                        MICHAEL W. FITZGERALD
                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
